Exhibit 10.1

[Letterhead of Cypress]

December 21, 2006

PowerLight Corporation

2954 San Pablo Avenue

Berkeley, California 94702

To Whom It May Concern:

As an inducement to PowerLight Corporation (the “Company”), a California
corporation, to execute the First Amendment to the Agreement and Plan of Merger
(the “Merger Agreement”; capitalized terms used but not otherwise defined herein
have the meaning ascribed to them in the Merger Agreement); among SunPower
Corporation, a Delaware corporation and a majority owned Subsidiary of the
undersigned (“Parent”), Pluto Acquisition Company LLC, a Delaware limited
liability company and a wholly owned subsidiary of Parent, the Company and
Thomas L. Dinwoodie, as Shareholders’ Representative, pursuant to which, among
other things, the Company will be merged with and into Merger Sub (the
“Merger”), the undersigned hereby agrees that during the period commencing on
the date of the Merger Agreement and ending upon the earlier of (i) June 30,
2007 and (ii) 60 days after the date on which the Registration Statement on Form
S-3 (the “Registration Statement”) to be filed with the Securities and Exchange
Commission (the “SEC”) by Parent in connection with the resale of Class A common
stock to be issued in the Merger is declared effective by the SEC (the “Lock-up
Period”), the undersigned will not, without the prior written consent of the
Company, directly or indirectly, (i) offer to sell, sell, contract to sell, sell
any option or contract to purchase, purchase any option or contract to sell,
grant any option, right or warrant for the sale of, or otherwise dispose of or
transfer any shares of Class B common stock, par value $0.001 per share
(the “Parent Class B Common Stock”), of Parent owned by the undersigned as of
the date hereof, or acquired hereafter, or securities convertible into or
exchangeable or exercisable for any shares of Parent Class B Common Stock,
(ii) enter into, or cause any of its subsidiaries to enter into, a transaction
which would have the same effect, (iii) enter into any swap or other arrangement
or transaction that transfers (including pursuant to the granting of any proxy),
in whole or in part, directly or indirectly, any of the economic consequences
of, or voting rights arising from, ownership of such shares of Parent Class B
Common Stock, whether any such aforementioned transaction is to be settled by
delivery of the Parent Class B Common Stock or such other securities, in cash or
otherwise, (iv) exercise any right to convert such shares of Parent Class B
Common Stock into any other security, or (v) publicly disclose the intention to
make any such offer, sale, or disposition, to enter into any such transaction,
swap, or other arrangement or to exercise any right to convert; provided,
however, that nothing set forth herein shall preclude the undersigned from
pledging, or engaging in customary hedging transactions with respect to, Parent
Class B Common Stock (the actions described in clauses (i) through and including
(v), being referred to as a “Disposition Transaction”). In addition, the
undersigned agrees that, without the prior written consent of the Company, it
will not, during the Lock-Up Period, make any demand for the registration of any
Parent Class B Common Stock or any security convertible into or exercisable or
exchangeable for the Parent Class B Common Stock.



--------------------------------------------------------------------------------

Furthermore, during the Lock-Up Period, the undersigned hereby agrees not to,
and shall not instruct or authorize its officers, directors, employees,
financial advisors, representatives, agents, Subsidiaries and Affiliates to,
directly or indirectly, (i) solicit any inquiry, proposal or offer from any
Person in respect of a Disposition Transaction; or (ii) enter into any agreement
with any Person in respect of a Disposition Transaction.

In furtherance of the foregoing, Parent and its transfer agent and registrar are
hereby authorized to decline to make any transfer of shares of Parent Class B
Common Stock if such transfer would constitute a violation or breach of this
letter agreement.

This letter agreement replaces the letter agreement, dated November 15, 2006,
between the Company and the undersigned (the “Prior Lock-Up Letter”) and the
Prior Lock-Up Letter is hereby terminated.

This letter agreement shall be binding on the undersigned and the successors,
heirs, personal representatives and assigns of the undersigned. This letter
agreement shall lapse and become null and void (and the Lock-Up Period shall
terminate immediately) if the Merger Agreement terminates or is terminated. This
letter agreement shall be governed by, and construed in accordance with, the
laws of the State of California.

 

Very truly yours, CYPRESS SEMICONDUCTOR CORP. By:  

/s/ Thurman J. Rodgers

Name:   Thurman J. Rodgers Title:   CEO

 

ACKNOWLEDGED AND AGREED As of December 21, 2006: POWERLIGHT CORPORATION By:  

/s/ Thomas L. Dinwoodie

Name:   Thomas L. Dinwoodie Title:   Chief Executive Officer

 

2